Citation Nr: 0902759	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  07-14 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected post traumatic 
stress disorder.

2.  Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected post 
traumatic stress disorder.

3.  Entitlement to service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from October 1949 to 
December 1952.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision by the Portland, 
Oregon Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
service connection for hypertension, coronary artery disease, 
and lumbar strain.

The issues of service connection for hypertension and 
coronary artery disease are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Low back pain treated in service in April 1952 resolved 
without continuing chronic pathology.

2.  The veteran sustained a pelvic fracture and other serious 
musculoskeletal injury in a motor vehicle accident in 1957.

3.  Current low back muscle strain and degenerative changes 
are not attributable to any disease, injury, or other events 
during service.


CONCLUSION OF LAW

Current low back disability was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Low Back Disability

The veteran contends that she has low back disability that 
began during service.  Service connection may be established 
for a disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for a 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic disabilities, including arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a claim, VA shall give the benefit of 
the doubt to the claimant.  38 U.S.C.A. § 5107.

In developing the veteran's claims, the RO was able to obtain 
only two documents from the veteran's service medical 
records.  The RO also obtained other information about the 
veteran's medical treatment during service from hospital 
admission cards created by the Office of the Surgeon General 
of the United States Army.  One of the Surgeon General 
records shows that the veteran was admitted to a hospital in 
April 1952 for treatment of back pain.  The record does not 
indicate that any injury had occurred.  The veteran was kept 
off duty for three days, and then was returned to duty.  In 
the report of a December 1952 examination of the veteran at 
separation from service, the examiner checked normal for the 
condition of the spine and other musculoskeletal areas.

There is no record of any medical treatment of the veteran 
during the year following her separation from service.  The 
veteran has reported that in 1957 she sustained multiple 
injuries, including fracture of the pelvis, in a motor 
vehicle accident.  In 2005, the veteran submitted a claim for 
service connection for a back disability.  The claims file 
contains records of private and VA treatment of the veteran 
dated 
from the late 1990s forward.  Notes from private outpatient 
treatment in January 1998 reflect the veteran's report of a 
four month history of pain in the tailbone area.  She 
indicated no history of trauma.   Notes from VA outpatient 
treatment in February 2003 reflect the veteran's report of 
low back pain with activity.  In April 2003, the veteran 
reported generalized joint pain.

On a VA examination of her joints in August 2003, the veteran 
did not report any history of musculoskeletal injuries during 
service.  She noted having sustained multiple injuries in a 
motor vehicle accident in 1957.  The examiner found evidence 
of fibromyalgia.  Visual inspection of the lumbar spine 
showed no abnormality, but there was exquisite tenderness to 
palpation in the lumbar area.  There was limitation of 
flexion of the lumbar spine.  Lumbar spine x-rays showed 
degenerative changes.  The examiner's assessment was chronic 
low back pain and stiffness of a mechanical nature.  The 
examiner provided the opinion that the pain was "not at 
least as likely as not related to injury or activities" 
during service.

Notes from VA outpatient treatment in October 2003 show that 
the veteran reported a flare-up of low back pain following a 
fall.  In July 2005, she reported having generalized pain, 
worst in the back and hands.

On a VA spine examination in December 2005, the veteran 
reported that she noticed low back aching during service in 
1951, particularly with lifting and pulling patients.  She 
indicated that a motor vehicle accident in 1957 had caused 
fracture of the pelvis and injury of the sacrum, and that 
treatment had included many days in traction.  She stated 
that low back problems continued thereafter, and that she 
currently had daily flare-ups of low back pain.  On 
examination there was significant tenderness to palpation in 
the lumbar muscles.  A test for sciatica was mostly negative, 
although there was muscle spasm.  The examiner provided a 
diagnosis of chronic functional myofascial lumbar strain, 
probably related to fibromyalgia syndrome.  The examiner 
indicated being "unable to determine the etiology or origin 
of this problem without speculation or guesswork."

In a March 2006 statement, the veteran noted that she had 
been treated in service in 1952 for back injury.  She 
asserted that the motor vehicle accident after service in 
1957 had worsened, but not initiated, her low back problems.  
In VA outpatient treatment in November 2006, the veteran 
reported that walking bothered her back.

Records show that the veteran received treatment for back 
pain during service on one occasion in April 1952.  No 
chronic back symptoms or disorders were noted, however, on 
the veteran's December 1952 service separation examination.  
There are no records of treatment of the veteran for back 
symptoms during the years that immediately followed service 
and preceded the motor vehicle accident in 1957.  
A VA practitioner who examined the veteran in 2003 opined 
that it was less likely than not that the veteran's low back 
pain was related to service.  No health care practitioner has 
found even an equivocal likelihood that the current low back 
disorder began during service.  Considering the lack of 
objective evidence or medical opinion that symptoms noted in 
1952 continued after service, and the occurrence of an 
intervening injury several years after service, the Board 
concludes that the preponderance of the evidence is against 
service connection for the current low back disorder.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in October 2005.  Although the notice provided 
did not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

With respect to the veteran's low back claim, VA has obtained 
service medical records, assisted the veteran in obtaining 
evidence, afforded the veteran physical examinations obtained 
medical opinions as to the etiology and severity of 
disabilities, and afforded the veteran the opportunity to 
give testimony before the Board.  The December 2005 VA 
examiner stated that an etiology opinion regarding the 
veteran's back condition could not be provided without 
resorting to speculation.  The Board finds that statement was 
itself a medical opinion because it was rendered in the 
examiner's capacity as medical professional addressing a 
medical question -whether or not the evidence of record 
provided for other than speculation and conjecture regarding 
the nexus question.  That a nonspeculative opinion is not 
feasible merely makes the statements non-probative as to a 
negative or affirmative answer to whether the veteran's 
current back condition is related to service, and thus, 
"non-evidence."  This is not a case where VA failed to 
ensure that an adequate medical opinion was rendered.  All 
known and available records relevant to that issue have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  VA has 
substantially complied with the notice and assistance 
requirements; and the veteran is not prejudiced by a decision 
on that claim at this time.


ORDER

Entitlement to service connection for low back disability is 
denied.


REMAND

Additional evidence is needed regarding the veteran's claims 
for service connection for hypertension and coronary artery 
disease.  The veteran asserts that she has hypertension that 
is related to service, or is secondary to her service-
connected post-traumatic stress disorder (PTSD).  She also 
contends that her coronary artery disease is attributable to 
events during service, or to stress related to her service-
connected PTSD.  

In addition to service connection based on incurrence or 
aggravation in service, a disability may also be service 
connected if it is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
A claimant is also entitled to service connection on a 
secondary basis when it is shown that a service-connected 
disability aggravates a nonservice-connected disability.  
Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran's service medical records do not contain any 
finding of elevated blood pressure or of any heart disorder.  
Records of post-service medical treatment dated from the late 
1990s forward include some reports of hypertension.  Post-
service medical records also reflect the veteran's reports 
that coronary artery disease was diagnosed in the 1970s, and 
that she underwent coronary artery bypass graft surgery in 
1975 and again in 1996.  In the report of a December 2005 VA 
cardiovascular examination, the examining physician found 
that medical records did not clearly establish that the 
veteran had primary hypertension.  The examiner noted that 
the veteran took medications that could be used to treat 
hypertension, coronary artery disease, or diabetes.  The 
examiner opined that it was unlikely that the veteran's 
coronary artery disease was related to service; but the 
opinion did not clearly address the likelihood that PTSD-
related stress caused, contributed to causing or otherwise 
aggravated the veteran's coronary artery disease.  

The Board will remand the issue for a new VA cardiovascular 
examination, with review of the claims file.  A more 
definitive medical opinion on the question of whether there 
has been a measurable permanent increase of a non-service-
connected disability caused by a service-connected disability 
is also needed.  The examination should serve to clarify 
whether the veteran has hypertension, and if so, to obtain 
opinions as to the likelihood that current hypertension is 
related to service or to service-connected PTSD.  The 
examination should serve to obtain an opinion regarding the 
likelihood that the veteran's coronary artery disease is 
secondary to or aggravated by her PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
cardiovascular examination to clarify the 
existence and likely etiology of any 
current hypertension, and to address the 
likely etiology of current coronary 
artery disease.  The examiner must be 
provided with the veteran's claims file 
for review.  After examining the veteran 
and reviewing the claims file, the 
examiner should provide findings and 
opinions addressing the issues outlined 
below.  

A. Does the veteran have diagnosable 
chronic hypertension?  If hypertension is 
present:

(1) Is it at least as likely as not that 
current hypertension is causally related 
to service?

(2) If not related to service, is it at 
least as likely as not that any current 
hypertension is proximately due to or the 
result of the veteran's post-traumatic 
stress disorder (PTSD)?  

(3) The examiner should also offer an 
opinion as to whether it is at least as 
likely as not that any current 
hypertension has been worsened by the 
veteran's PTSD.  If the veteran's 
hypertension was aggravated by her PTSD, 
to the extent possible, the examiner is 
requested to provide an opinion as to the 
approximate baseline level of severity of 
the hypertension before the onset of 
aggravation.  

B. Is it at least as likely as not that 
any current coronary artery disease is 
proximately due to or the result of the 
veteran's PTSD?  Is it at least as likely 
as not that any current coronary artery 
disease has been worsened by the 
veteran's PTSD?  If the veteran's 
coronary artery disease was aggravated by 
her PTSD, to the extent possible, the 
examiner is requested to provide an 
opinion as to the approximate baseline 
level of severity of the coronary artery 
disease before the onset of aggravation.  

The examiner should explain the reasons 
for the conclusions reached.

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the remanded claims can be 
granted.  If any remanded claim remains 
denied, the RO should issue a 
supplemental statement of the case and 
afford the veteran and her representative 
an opportunity to respond.  Thereafter, 
the case should be returned to the Board 
for appellate review.

The Board intimates no opinion as to the ultimate outcome of 
the remanded issues.  The veteran has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


